WARNER, Judge,
dissenting.
I would grant the petition for writ of cer-tiorari because the medical records sought to be discovered appear on the face of the record before us to be entirely irrelevant to the claims made. See Graphic Associates, Inc. v. Riviana Restaurant Corp., 461 So.2d 1011 (Fla. 4th DCA 1984). Although in this medical malpractice action petitioner is requesting future damages for pain and suffering and loss of earnings, the records sought involve a hospitalization for a drug overdose while petitioner was still a teenager, some 25 years ago. See Donahue v. Albertson’s Inc., 472 So.2d 482 (Fla. 4th DCA 1985). Respondent has not demonstrated how these records are relevant to any claim presented. Certainly, the medical records would not tell the respondent anything about petitioner’s present condition or even his immediate past condition. Nor would they tell the respondent whether or not the condition for which he was treated continued to the present.
None of the eases cited by respondent involve a similar circumstance. The discovery of these records is more of a fishing expedition than a legitimate search for relevant evidence.